Citation Nr: 0923267	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-36 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
April 2002, including service in the Southwest Asia theater 
of operations from August 26, 1990, to March 26, 1991

When this issue was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2008, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, for additional development.  

In its June 2008 remand, the Board also requested that the RO 
review documents filed by the Veteran since a September 2003 
statement of the case (SOC) to determine if any document 
constitutes a timely Substantive Appeal as to the issues of 
entitlement to an increased initial evaluation for atopic 
dermatitis; and service connection for epicondylitis, left 
elbow; right shoulder condition; left shoulder condition; 
right elbow condition; right wrist condition; left wrist 
condition; right ankle condition; left ankle condition; and 
insomnia.  In a March 2009 SOC, the RO determined that a 
timely appeal was not received for the issues of entitlement 
to an increased initial evaluation for atopic dermatitis; and 
service connection for epicondylitis, left elbow; right 
shoulder condition; left shoulder condition; right elbow 
condition; right wrist condition; left wrist condition; right 
ankle condition; left ankle condition; and insomnia.  The 
Veteran did not appeal this decision.


FINDING OF FACT

The competent medical evidence does not reflect that the 
Veteran has widespread musculoskeletal pain and tender 
points, which require continuous medication for control, have 
exacerbations often triggered by environmental or emotional 
stress or overexertion, and are present more than one-third 
of the time.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for fibromyalgia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5025 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The Veteran's claim arises from his disagreement with an 
initial evaluation following a grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records.  The Veteran submitted private 
medical records.  

VA scheduled examinations in August 2008 and October 2008.  
However, the Veteran failed to report to each.  A July 2008 
letter to the Veteran informed him that he would be contacted 
by a VA medical facility about an upcoming VA examination.  
The letter informed him that it was very important for him to 
attend the examination.  Without it, VA might have to deny 
his claim, or he might be paid less that he otherwise would.  
There is no evidence in the claims file that the Veteran 
failed to receive notice of the examinations.  As a result of 
the Veteran's failure to report for these examinations, VA 
has been unable to obtain potentially favorable evidence.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, a rating of 10 
percent is assignable for fibromyalgia with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel syndrome, depression, 
anxiety, or Reynaud's like symptoms, which require continuous 
medication for control.  A rating of 20 percent is assignable 
with symptoms as above that are episodic, with exacerbations 
often triggered by environmental or emotional stress or 
overexertion, but are present more than one-third of the 
time.  A Note states that widespread pain means pain in both 
the left and right sides of the body, that is both above and 
below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, and anterior chest, thoracic spine, or 
low back) and extremities.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an initial evaluation in excess of 10 
percent for fibromyalgia.

The report of an August 2002 VA examination provides that 
records from the Department of Defense were reviewed.  The 
Veteran complained of chronic pain and limited movement of 
the neck and bilateral shoulders.  He complained of chronic 
bilateral elbow pain, chronic bilateral handgrip, bilateral 
ankle/foot pains, gluteal pains bilaterally, bilateral wrist 
pains, pains of the fingers bilaterally, etc.  He also 
complained of insomnia due to pain.  Stress and lack of sleep 
intensified the pain.  The Veteran's current medications 
included Naprosyn, prednisone and Medrol Dosepak p.r.n.  The 
report sets forth the results of range of motion testing and 
tenderness testing in detail.  These findings are summarized 
in a pertinent diagnosis of fibromyalgia with moderate 
function loss due to pain at 11 of 18 symmetrical 
tender/trigger points.  

Private medical records reflect that the Veteran received 
treatment for fibromyalgia in 2004.  Complaints also included 
joint pain, back pain and depression.  

The foregoing evidence does not support an initial evaluation 
in excess of 10 percent for fibromyalgia.  The evidence 
simply does not show that the Veteran's fibromyalgia results 
in the symptoms required for a 10 percent evaluation more 
than one-third of the time.  In this regard, the Board finds 
that the complete lack of VA treatment for fibromyalgia, as 
well as the lack of recent private treatment for 
fibromyalgia, suggests that this disability does not result 
in the required symptoms more than one-third of the time.  
Diagnostic Code 5025.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, however, the Board finds that the effects of 
pain reasonably shown by the record to be due to the 
Veteran's service-connected fibromyalgia are contemplated in 
the current 10 percent rating assigned to that condition.  As 
noted above, the evidence simply does not show that pain, due 
to service-connected fibromyalgia, has caused functional loss 
comparable to widespread musculoskeletal pain and tender 
points present more than one-third of the time.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, supra.

The Board is aware of the Veteran's own assertions as to the 
severity of his fibromyalgia.  However, because his report is 
not supported by the objective medical evidence, the Board 
finds that the preponderance of the evidence is against the 
claim.  As such, a higher rating is denied given that the 10 
percent evaluation represents the maximum level of severity 
throughout the appeal.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

An initial evaluation in excess of 10 percent for 
fibromyalgia is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


